UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2012 Prosper Marketplace, Inc. (Exact name of registrant as specified in its charter) Delaware 333-147019 73-1733867 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 111 Sutter Street, 22nd Floor San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415) 593-5400 Not applicable. (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Witten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Precommencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Jeffrey Jacobs resigned as a member of the Board of Directors (the “Board”) of Prosper Marketplace, Inc., effective as of December 17, 2012.Mr. Jacobs was not a member of any Board committees.The Board has not yet determined who will replace Mr. Jacobs. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Prosper Marketplace, Inc. Date: December 20, 2012 By /s/ Dawn G. Lepore Dawn G. Lepore Chief Executive Officer
